Citation Nr: 0112946	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's schizophrenia is manifest primarily by 
sleep disturbance, irritability, illogical thinking, social 
isolation, auditory hallucinations, ideas of persecution, 
depressed and anxious moods, suspiciousness, and total 
dependence on his spouse; the veteran's schizophrenia is 
productive of total occupational and social impairment.

2.  The veteran's claim for a total rating based on 
individual unemployability is moot.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
schizophrenia have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), Pub. L. No. 106-476 (2000); 38 C.F.R. § 4.130 
Diagnostic Code 9204 (2000).

2.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.  38 U.S.C.A. 
§ 1114(j) (West 1991); 38 C.F.R. §§ 3.340, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All records of probative value pertaining to the veteran's 
schizophrenic disability have been obtained by VA.  The duty 
to assist, as mandated by Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), has been 
satisfied.

Factual Background.  Service medical records are negative for 
complaints, findings, or treatment for schizophrenia.  
However, a July 1975 VA Medical Center (VAMC) discharge 
summary reflects that the veteran was hospitalized from March 
1975 to July 1975 due to restlessness, insomnia, depressed 
mood, disorganized thinking, and social isolation.  The 
diagnosis was undifferentiated type schizophrenia. The RO, in 
a November 1975 rating decision, granted presumptive service 
connection for schizophrenia, as it occurred within 1 year of 
discharge, and awarded a 50 percent evaluation under 
Diagnostic Code 9204.  The veteran's 50 percent evaluation 
has been continued although he has been awarded temporary 
total evaluations under 38 C.F.R. § 4.29 on several occasions 
following periods of hospitalization.  

In January 1998, the veteran reported that he had been 
hospitalized over 20 times for schizophrenia since his 
service discharge, that he was unable to work, and that he 
required medication to function.  In an April 1998 claim for 
individual unemployability, he reported that he last worked 
prior to service, that he had an 8th grade education, and was 
unable to work due to his service-connected schizophrenia.

At an April 1998 VA examination, the examiner noted that the 
VA records showed May 1993 diagnoses of schizophrenia and 
substance abuse disorder, alcohol and cocaine abuse.  The 
veteran reported that he received VA and Social Security 
benefits and had been unemployed since his discharge from 
service.  The veteran complained of irritability and loss of 
control.  He denied use of alcohol and drugs and reported 
that his spouse managed his money.  On evaluation, his mood 
was depressed, his affect was blunted, and the examiner noted 
that he exhibited oddness in behavior.  His attention, 
concentration, and memory were fair, as were his judgment and 
insight.  His speech was clear and coherent.  There were no 
hallucinations and he was not suicidal or homicidal.  The 
examiner noted that a Social and Industrial survey had been 
conducted.  The diagnoses included chronic undifferentiated 
schizophrenia and polysubstance abuse in alleged remission.  
His GAF score was 65.  

In the May 1998 Social and Industrial Survey, it was noted 
that the veteran had not received psychiatric treatment in 2 
years because the distance between his home and the VA 
hospital was too far and that the veteran took medication 
provided by a friend.  The veteran complained of nervousness, 
easily upset at minor incidents, and inability to sleep if he 
does not take medication.  The veteran's wife reported that 
his behavior varied in that he sometimes he did well but then 
became irritable and argumentative.  Three neighbors stated 
that the veteran was cordial, helped around the house, took 
his child to school, was willing to help others, and went out 
with his wife.  It was noted that none of the persons 
interviewed confirmed any kind of abnormal behavior.

Social Security records, received in October 1998, reveal 
that the veteran had been in receipt of benefits since 
February 1975 and that the basis for receipt of such award 
was undifferentiated schizophrenia.  Private psychiatric 
evaluations dated in March 1996 and May 1996 as part of the 
review for the veteran's continuation of Social Security 
benefits indicated that on evaluation the veteran experienced 
auditory hallucinations, referred to several suicide 
attempts, displayed irrelevant thought, was suspicious of his 
neighbors, that the veteran was not capable of working due to 
his schizophrenia, that he was in mental deterioration, and 
that he was not capable of managing his affairs or money.

VA medical records from July 1998 to February 2000 show 
complaints of sleep disturbances, restlessness, irritability, 
anxious, intolerance to noises and people, and hearing 
voices.  Evaluations revealed speech that was at times 
illogical, ideas of persecution, isolation at home with 
withdrawal from social and family functions, and anxious and 
depressed mood and affect.  It was noted that the veteran was 
suspicious and had auditory hallucinations.  His judgment and 
insight were poor.  The veteran was described as being 
totally dependent on his wife.  The assessment included 
chronic and severe undifferentiated schizophrenia.  

Analysis.  Disability evaluations are determined by comparing 
the veteran's current symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2000).  Where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

On November 7, 1996, the Schedule For Rating Disabilities 
applicable to psychiatric disabilities was revised.  As the 
veteran's claim was received in January 1998, it will be 
considered under the revised rating schedule.  Under the 
revised rating schedule, a 50 percent disability evaluation 
is warranted for schizophrenia which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation requires occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9204 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Upon review of the evidence, the Board notes that Social 
Security records received in October 1998 reveal that private 
psychiatrists, in March and May 1996, noted that the veteran 
experienced auditory hallucinations, referred to several 
suicide attempts, displayed irrelevant thought, was 
suspicious of his neighbors, was unable to work due to his 
schizophrenia, and was not capable of managing his affairs or 
his money.  The Board notes that a VA examiner at an April 
1998 examination noted the veteran's past history of 
polysubstance abuse as well as his schizophrenia and 
determined that the veteran's current GAF score was 65.  The 
evidence created doubt as to the degree of the veteran's 
impairment.  However, VA medical reports from July 1998 to 
February 2000 reveal that the veteran experienced 
anxiousness, depression, persecutory ideas and 
suspiciousness, illogical speech, auditory hallucinations, 
difficulty sleeping, and social isolation.  Moreover, the VA 
examiners noted on several occasions that the veteran was 
totally dependent on his wife.  This more recent evidence 
appears to be more similar to the complaints and observations 
noted on psychiatric evaluations in 1996 for Social Security 
purposes.  In view of the totality of evidence of record, the 
Board does not find the April 1998 VA examination to be 
persuasive.  The Board cannot ignore the weight of previous 
evidence including multiple hospitalizations for 
schizophrenia and private medical evidence in which the 
veteran was determined to be unemployable based on his 
schizophrenia as well as recent VA medical records which 
reveal that the veteran's symptoms meet the criteria for a 
100 percent evaluation.  Accordingly, after reviewing the 
evidence of record in light of the applicable regulations, 
the Board finds that an evaluation of 100 percent for the 
veteran's schizophrenia is warranted.

III.  Individual unemployability

The Board notes that the veteran also filed a claim for a 
total rating based on individual unemployability at the time 
of his claim for increase.  As noted above, the Board has 
granted a total schedular evaluation for the veteran's 
schizophrenia.  VA General Counsel has addressed the question 
of consideration of claim of total disability based on 
individual unemployability where a total schedular disability 
rating was in effect in VAOPGCPREC 06-99 (1999).  The General 
Counsel found that individual unemployability ratings were 
established by regulation to assist veterans who did not 
otherwise qualify for a 100 percent schedular rating.  A 
claim for a total disability rating based on individual 
unemployability for a particular service-connected disability 
may not be considered when a schedular 100 percent rating is 
already in effect.  VAOPGCPREC 06-99 (1999).  Moreover, the 
Court recently held that a total rating based on individual 
unemployability is a lesser benefit than a schedular 100 
percent rating.  Colayong v. West, 12 Vet. App. 524 (1999).  
According, the Board concludes that the veteran's claim for a 
total rating based on individual unemployability is moot.


ORDER

A 100 percent evaluation for schizophrenia is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

The veteran's claim for a total rating based on individual 
unemployability is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

